Citation Nr: 1412240	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational assistance benefits in excess of 12 months and 15 days under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The agency of original jurisdiction (AOJ) has adjudicated the issue of entitlement to educational benefits in excess of 12 months and 15 days under the Post-9/11 GI Bill or Chapter 33, Title 38 of the United States Code (U.S.C).  However, the Veteran contends that the AOJ incorrectly calculated his original educational benefits pursuant to 38 U.S.C.A. § 30 under the Montgomery GI Bill.  The Veteran asserts that he was originally entitled to 36 months of educational assistance under the Montgomery GI Bill (Chapter 30), rather than the 28 months awarded, based on his discharge from military service for a disability with severance pay.  He believes that as a result of the claimed miscalculation of Montgomery GI Bill educational benefits, he is entitled to additional educational benefits under the Post-9/11 GI Bill.

A remand is warranted to allow the AOJ to adjudicate the underlying issue of whether the award of 28 months of educational benefits under the Montgomery GI Bill program was correct.

Accordingly, the case is REMANDED for the following action:

The AOJ must adjudicate the underlying issue of whether the award of 28 months of educational benefits under the Montgomery GI Bill program (Chapter 30) was correct.  If the AOJ determines that award of 28 months of educational assistance under Chapter 30 was correct, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


